Citation Nr: 1544141	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  10-29 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for a right shoulder disability.

2.  Entitlement to an initial evaluation in excess of 20 percent for radiculopathy of the right upper extremity.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1979 to August 1983, from July 2004 to October 2005, and from April 2006 to November 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2009 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This case was before the Board in June 2012, when the Board granted a 30 percent evaluation for degenerative disc disease of the cervical spine and denied an increased rating for gastroesophageal reflux disease.  The Board also noted entitlement to a TDIU was raised pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), and remanded the issue for additional development and consideration.  The Board also remanded the issues of an increased evaluation for a right shoulder disability and a higher initial evaluation for radiculopathy of the right upper extremity for additional development and consideration.  The case now returns for appellate review.  

In November 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The issue of whether new material evidence has been received to reopen a previously denied claim of entitlement to service connection for a heat rash has been raised in a January 2011 statement from the Veteran, and the issues of entitlement to an increased rating for a cervical spine disability, and entitlement to an increased rating for a low back disability, have been raised by the record in an August 2015 statement from the Veteran, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As an initial matter, the Board notes that the appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2014) contemplates that all evidence will first be reviewed by the AOJ so as not to deprive the claimant of an opportunity to prevail on his claims at that level.  See generally Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the AOJ receives pertinent evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case (SOC) or a supplemental statement of the case (SSOC), it must prepare an SSOC addressing that evidence. 38 C.F.R. § 19.31(b)(1) (2014).  Further, when evidence is received prior to the transfer of a case to the Board, an SSOC must be furnished to the Veteran and his or her representative as provided in 38 C.F.R. § 19.31, unless the additional evidence is duplicative or not relevant to an issue on appeal.  38 C.F.R. § 19.37(a) (2014). There is no legal authority for a claimant to waive, or the RO to suspend, this requirement.  (Contrast 38 C.F.R. § 19.31(a) with 38 C.F.R. § 20.1304(c) (2014) where legal authority does allow for waiver of initial AOJ review of pertinent evidence submitted after certification of the Veteran's appeal to the Board.)

Here, however, after the issuance of a July 2015 SSOC, in which collectively all the issues herein on appeal were addressed, the Veteran submitted July 2015 private medical records, prior to recertification of the appeal to the Board, which documented his reported fall which he stated impacted his right shoulder condition (as well as his cervical spine disability and low back disability, issues which were referred above).  However, the AOJ did not prepare an SSOC considering this newly received evidence, and no withdrawal of the appeal with respect to an increased rating for the right shoulder has been submitted by the Veteran.  Thus, a remand is required so that an SSOC may be issued.

Additionally, in a September 2015 statement, the Veteran indicated he had additional recent treatment from the Wm. Jennings Bryan Dorn VA Medical Center (VAMC) and was scheduled for future treatment in September 2015.  The most recent VA treatment records from the Wm. Jennings Bryan Dorn VAMC associated with the record are dated in June 2015.  Thus, on remand updated treatment records from the Wm. Jennings Bryan Dorn VAMC, and any associated outpatient clinics, from June 2015 to the present, should be obtained and associated with the claims folder.  See 38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2) (2014). See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.  If these identified records indicate either the Veteran's right shoulder disability or radiculopathy of the right upper extremity have worsened, the Veteran should be afforded the appropriate VA examination to address such.   

The June 2012 Board remand, in pertinent part, found an examination was warranted in order to obtain an opinion as to whether it was at least as likely as not the Veteran's service-connected disabilities considered in combination, precluded him from securing and following substantially gainful employment consistent with his education and occupational experience.  Pursuant to the June 2012 Board remand, several VA examinations were afforded to the Veteran.  A June 2015 VA back examiner stated the Veteran's lumbar degenerative disc disease would make it very difficult to secure and maintain substantially gainful employment in any manual field of labor; however, he should be able to secure and maintain substantially gainful employment in a sedentary field.  A June 2015 VA shoulder and arm examiner and a June 2015 VA peripheral nerves examiner provided exactly the same opinion as the June 2015 VA back examiner with respect to each respective service-connected disability.  A June 2015 VA posttraumatic stress disorder (PTSD) examiner stated although the Veteran had significant PTSD symptoms, it was less likely than not that due to his PTSD alone he was unable to secure or maintain substantially gainful employment of either an active or sedentary nature.  However, these VA examiners did not provide a rationale to support their findings or address such findings in the context of the Veteran's education and occupational experience.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Thus, a remand is warranted to accomplish the Board's June 2012 remand directive and obtain an adequate opinion in regard to the Veteran's TDIU claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Finally, the Board is aware that the Veteran was granted a 100 percent combined schedular rating for his service-connected disabilities, effective May 1, 2012.  As such, he does not currently have a single service-connected disability rated 100 percent to possibly afford him an award of special monthly compensation under 38 U.S.C.A. § 1114 (s) (West 2014) if it was determined that service-connected disabilities independent of a single service-connected disability rated 100 percent rendered him unemployable.  Nevertheless, the Board does not rule out the possibility of such circumstances arising during the pendency of the appeal.  Hence, the Board does not find at this time that the TDIU claim is moot from May 1, 2012 because no single disability is currently rated total (at 100 percent).  See Bradley v. Peake, 22 Vet. App. 280, 292 (2008) (Congress intended a single disability be rated as total for § 1114 (s), but TDIU may be used as a basis for establishing second requirement under § 1114 (s)); Buie v. Shinseki, 24 Vet. App. 242, 249-250 (2010) (TDIU rating based upon multiple disabilities does not meet the requirement of a single disability requirement of § 1114 (s)).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA treatment records for the Veteran from the Wm. Jennings Bryan Dorn VAMC, and any associated outpatient clinics, from June 2015 to the present, and associate them with the claims file.  All attempts to obtain these records should be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents

2.  Schedule the Veteran for VA examination to determine the extent of social and occupational functional impairment due to his service-connected disabilities.  The entire claim file should be made available for review in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, must be accomplished.  

Although it is the responsibility of the VA rating specialist to determine, based on all the relevant evidence of record, whether the Veteran is unable to obtain or retain substantially gainful employment in light of his service-connected disabilities alone, the VA examiner must address the extent of occupational functional impairment due to the Veteran's service-connected disabilities.  It is the examiner's responsibility to furnish a full description of the effects of the service-connected disabilities on the Veteran's ordinary activity and occupational ability.  In this regard, the examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.

The examiner must provide a complete rationale for any opinion expressed.

3.  The Veteran must be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

4.  Finally, and after undertaking any other development deemed necessary, readjudicate the issues on appeal, to include entitlement to a TDIU for the entire appeal period, including from May 1, 2012.  See Bradley, 22 Vet. App. at 292.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


